Citation Nr: 0605485	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-05 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disability variously diagnosed as acne, scabies, jungle 
rot, pustulosis palmaris, plantaris psoriasis, and 
onychomycosis of the great toe nails (hereinafter "a skin 
disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision issued by the 
Regional office (RO) in New York, New York.  The RO at that 
time, in part, denied the veteran's application to reopen a 
claim for service connection a skin disability.  The Board 
remanded the case in September 2005 to satisfy certain due 
process concerns.  Upon completion of the action requested, 
the case was returned to the Board for further consideration.  

As noted in the Board's September 2005 remand the claims file 
shows that the veteran's representative, in June and August 
2005 statements, once again raised a claim of entitlement to 
a compensable rating for malaria, as well as a claim that the 
March 1947 rating decision was clearly and unmistakably 
erroneous.  Unfortunately, no action has been taken on these 
claims.  Accordingly, they are again referred to the RO for 
appropriate, immediate action. 

This appeal is, in part, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.


FINDINGS OF FACT

1.  Service connection for a skin disorder, to include a 
fungal infection of the hands was denied in a June 1997 
rating decision, with notice to the veteran in the next 
month; a timely appeal was not thereafter initiated.

2.  The evidence added to the record since the June 1997 RO 
action bears directly and substantially upon the question at 
hand, it is either cumulative or redundant of prior evidence, 
and by itself or in combination with the other evidence 
previously of record is so significant that it must be 
considered in order to decide fairly the merits of the claim.

CONCLUSIONS OF LAW

1.  The June 1997 rating decision denying entitlement to 
service connection for a skin disability is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a skin 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in an August 2001 
letter, a March 2003 statement of the case (SOC), and a 
November 2005 supplemental SOC (SSOC) fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, 
however, although full notice was not provided to the 
appellant until after the November 1999 adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice, but the actions taken by VA have 
essentially cured the error in the timing of notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

A review of the service medical records shows that the 
veteran's skin was normal at the time of his October 1940 
enlistment examination.  Acne of the face was diagnosed three 
days following the veteran's service enlistment.  Following 
complaints of itching over most of his body, to include 
between his fingers, scabies were diagnosed in November 1940.  
Also in November 1940, the veteran was treated for small red 
papules with scabs in the centers which covered his trunk, 
hips, thighs, and genitalia.  Similar lesions were shown 
between his fingers.  He was treated for a period of three 
days with sulphur ointment, after which the itching stopped.  

The veteran's November 1945 separation examination revealed 
normal skin.  

A March 1947 rating decision denied service connection for 
acne.  The veteran was notified in the same month, but he did 
not appeal.

A VA medical record, received in April 1947, shows a 
diagnosis of facial acne in February 1947.

A May 1947 rating decision denied service connection for 
scabies.  The veteran was notified of the decision in the 
same month, and he did not appeal.

The veteran's skin was clinically evaluated as clear at a May 
1959 VA examination.

The veteran attempted to reopen his claim of entitlement to 
service connection for fungus problems on both hands in July 
1996.  

The reports of May 1997 VA skin and hand examinations include 
diagnoses of a probable fungal infection of the hands and dry 
skin near elbows.  Examination of the veteran's hands in May 
1997 revealed normal findings.  The veteran indicated that 
his skin-related problems only occurred in the summer.

Service connection was denied for "fungus of the hands" and 
for a skin condition ("claimed as jungle rot") in June 
1997.  The veteran was notified of this decision in July 
1997, and he did not appeal.  

The veteran attempted to reopen his claim of entitlement to 
service connection for a "skin condition" in August 1999, 
and in support, submitted a "buddy" statement dated in May 
1948.  This statement states that during the appellant's 
period of service the veteran had boils over parts of his 
body.  

An October 1999 VA podiatry clinic note shows that the 
veteran claimed to have been treated for a rash on his left 
great toe.  Examination did not show the presence of a rash.

The veteran was seen for VA dermatology consults in October 
and December 1999.  He reported a history of dermatitis of 
the palms and soles since 1943.  Following an examination the 
veteran was diagnosed with pustulosis palmaris et plantaris, 
and psoriasis of the forearms.  Neither report included any 
opinion linking a current skin disorder to service.  

The RO declined to reopen the claim of entitlement to service 
connection in November 1999 for acne of the face (claimed as 
jungle rot/skin condition) and for scabies (claimed as 
boils/skin disorder).  The RO found that new and material 
evidence had not been submitted to reopen past rating 
decisions dated in 1947.  

A December 1999 VA podiatry clinic note reveals findings of a 
skin condition affecting the left great toe.  

A March 2000 letter from William F. Conway, Jr., M.D., 
indicates that he had treated the veteran since 1975, at 
which time the appellant had a skin rash involving his palms 
and soles, which the veteran claimed to have originated 
during his military service.  He added that the veteran had 
been treated by several dermatologists over the years with no 
consistent diagnosis being supplied.  

An August 2000 rating decision denied a claim for service 
connection for a skin disorder, to include dermatitis and 
onychomycosis.

Following an August 2001 VA examination the veteran was 
diagnosed with some interdigital skin flaking.  He was also 
found to have suffered "a significant mycotic injury" 
particularly to the left foot, with some hand involvement as 
well.  The Board notes that the examiner recorded a history 
of significant foot problems related to jungle rot which 
"developed in the Pacific."

A November 2001 rating decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for pustulosis palmaris and plantaris, with 
psoriasis of the forearms, and onychomycosis of the great toe 
nails.  While notice was provided in the same month and the 
veteran thereafter perfected an appeal, the Board, as noted 
above in the INTRODUCTION, has determined that the instant 
claim arises from the November 1999 rating decision.

The June 1997 denial of service connection for disorders of 
the skin was essentially based on a finding that such 
disability was not shown to be related to service.  As 
mentioned, notice of the June 1997 denial was provided to the 
veteran the next month, following which a notice of 
disagreement was not received by the RO within the one-year 
period that followed the issuance of such notice.  As such, 
the June 1997 action is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Given the finality of the June 1997 action, the question now 
is whether new and material evidence has been presented to 
reopen the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In this regard, the Board finds that the VA examination 
findings from August 2001 represent new and material 
evidence.  In this regard, for the first time the appellant 
was diagnosed with a mycotic injury following his description 
of hand and foot problems since serving in the Pacific 
Theater during World War II.  While this ultimately may be 
insufficient evidence to grant service connection, in the 
Board's opinion the finding of an injury in light of the 
history presented is new and material evidence under the 
particular version of 38 C.F.R. § 3.156 that is applicable to 
this case.  Therefore, the claim is reopened.


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a skin 
disability.


REMAND

In reviewing this file the record shows that in July 2000, 
the appellant reported a history of VA treatment for a skin 
disorder since 1948.  No action was taken by the RO in 
response to this report.  While it is clear that some VA 
treatment records are included in the claims file, it is 
unclear whether all VA treatment records for a skin disorder 
since 1948 are available for review.  Accordingly, further 
development is in order.  38 U.S.C.A. § 5103A.

Furthermore, the record shows that the veteran was treated 
for about 20 years beginning in 1975 by Dr. Conway.  
Unfortunately, the record does not show that any attempt has 
been made to secure Dr. Conway's records.  Hence, additional 
development is required.  Id.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should take the necessary 
steps to obtain all VA treatment records 
pertaining to care for any skin disorder 
since 1948.  If, after making reasonable 
efforts, the RO cannot locate such 
records, the RO must specifically 
document what attempts were made to 
locate the records, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a)  notify 
the claimant of the specific records that 
it is unable to obtain; (b)  explain the 
efforts VA has made to obtain that 
evidence; and (c)  describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO, after securing authorization 
from the appellant, should contact Dr. 
Conway, and request that he provide 
copies of any and all treatment records 
pertaining to care for any skin disorder.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
notify the appellant in writing.

3.  Thereafter if, and only if, the 
evidence received suggests a relationship 
between any current skin disorder and 
service, then the RO should schedule the 
veteran for a VA dermatological 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current skin 
disorder.  The claim folder is to be made 
available for the examiner to review.  
All indicated studies must be performed, 
and all findings should be reported in 
detail.  Thereafter, the examiner is to 
opine whether it is at least as likely as 
not that any currently diagnosed skin 
disorder is related to service.  A 
complete rationale for any opinions 
expressed must be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


